Citation Nr: 0217729	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  95-35 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. W.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
August 1971.  He had service in Vietnam from November 1969 
to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Reno, Nevada.  Jurisdiction over the veteran's claim was 
subsequently transferred to the Los Angeles, California 
RO.

A hearing was held before a hearing officer at the RO in 
November 1995.  A hearing transcript is of record.

The Board remanded this claim for additional development 
in July 1997 and April 2000.  

The Board in May 2002 undertook additional development of 
the claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  That development has been completed.


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange during active 
service in Vietnam.

2.  The veteran currently has diagnoses of peripheral 
neuropathy.

3.  The veteran's peripheral neuropathy is etiologically 
related to exposure to Agent Orange during active service 
in Vietnam.



CONCLUSION OF LAW

The veteran's current peripheral neuropathy was incurred 
during active service.  38 U.S.C.A. §  1110 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of 
claims pending before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain 
notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  These regulations were not meant 
to confer any rights in addition to those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  Specific guidelines concerning the content of 
this notice are found in the implementing regulations.  
38 C.F.R. § 3.159(b)).

The VCAA and the implementing regulations require VA to 
make reasonable efforts to obtain records pertinent to the 
claim, and if the records could not be secured, to so 
notify the claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)-(3)).  The implementing regulation 
prescribes the content of the notice that VA must give to 
a claimant if it is unable to obtain the records in 
question.  38 C.F.R. § 3.159(e).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when there is extensive factual 
development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  Since the Board is granting 
the benefit sought on appeal, the veteran does not require 
further assistance to substantiate his claim.

ii.  Service connection

In general, service connection may be awarded when a 
veteran has a disability resulting from injury or disease 
incurred in or aggravated by "active service."  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed 
initially after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d)).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred 
in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  A current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service 
injury or disease and the current disability must each be 
established by competent evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence 
may be competent.  Id.  Generally, too, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding 
from a medical, rather than lay, source is required.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is 
not competent to diagnose a current disability or opine as 
to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Thus, a claim for VA 
benefits will be granted unless a preponderance of the 
evidence of record weighs against it.  38 U.S.C.A. 
§ 5107(b).

In the case of a veteran who had active wartime service 
for ninety days or more and active service in Vietnam 
between January 9, 1962 and May 7, 1975, specified 
diseases resulting from exposure to an herbicide agent, 
including Agent Orange, that have become manifest to a 
degree of 10 percent or more in the manner prescribed by 
law will be considered to have been incurred in service by 
means of exposure to herbicides even absent a service 
record or other evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing 
of an intercurrent cause for the disease).  See 
38 U.S.C.A. § 1116 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  The specified diseases include 
acute and subacute peripheral neuropathy, which means 
transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  See 38 C.F.R. § 
3.309(e).  For the presumption of service connection to 
arise, acute or subacute peripheral neuropathy must have 
been manifested to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed 
to an herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).  

If the conditions for presumptive service connection for 
herbicide-related disease cannot be met, service 
connection is available with actual proof that exposure to 
herbicides during service caused the disability in 
question.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994); Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
vacated on other grounds 12 Fed. Appx. 916 (2001).  The 
availability of a presumption of service connection under 
specific legal provisions does not preclude proof of the 
claim under other statutes and regulations.  See Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Thus, 
service connection may still be established for peripheral 
neuropathy due to herbicide exposure without regard to a 
legal presumption if the evidence otherwise shows actual 
causation.  See 38 C.F.R. § 3.303(d).

In this case, the veteran has reported having peripheral 
neuropathy secondary to exposure to Agent Orange in 
Vietnam.  He has alleged that he was exposed to Agent 
Orange in Vietnam during his personal hearing in November 
1995 and in various statements submitted to the RO, the 
earliest of which are dated in 1980.  However, there is no 
evidence that he manifested acute or subacute peripheral 
neuropathy under the conditions required for a presumption 
of service connection to arise.  The record reveals that 
the veteran was first diagnosed with peripheral neuropathy 
in August 1980, almost 10 years after the last date on 
which he could have been exposed to herbicides in Vietnam.  
Service medical records contain no findings or complaints 
referable to this disease.

The evidence shows that the veteran currently carries a 
diagnosis of peripheral neuropathy.  This diagnosis is 
documented, for example, in an Agent Orange Registry 
examination conducted by VA in January 1995 (although 
there it is stated tentatively as a "rule-out" diagnosis), 
in the reports of VA examinations that were conducted in 
June 1998 and May 2000, in the reports of private 
examination conducted in November 1997, October 1998 (when 
the veteran was examined on separate occasions by the same 
physician as delivered the November 1997 diagnosis and by 
another physician), August 2000, and June 2001.  The 
diagnosis was stated in an August 1999 Veterans Health 
Administration (VHA) opinion and supplement to that 
opinion prepared in October 2002.  Thus, the Board finds 
that the first required element of a successful service 
connection claim has been established.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).

The injury or disease during service required to establish 
service connection has also been proven in this case.  
Exposure to herbicides is presumed when a veteran served 
in Vietnam between January 9, 1962 to May 7, 1975.  
Therefore, exposure to Agent Orange during service is 
conceded for purposes of the current claim.  

The disputed point in this case has been whether there is 
a nexus between the current peripheral neuropathy with 
which the veteran suffers and exposure to Agent Orange 
during service.  The only evidence that is competent to 
resolve such a question is that which proceeds from a 
medical source, Voerth, Espiritu, and there is conflict 
within the body of medical evidence in this case.  

The VA examination of June 1998 produced a diagnosis of 
"[m]etabolic induced peripheral neuropathy."  The examiner 
reported that the veteran's reflex asymmetry and focal 
sensory deficit went against the diagnostic impression of 
neuropathy due to Agent Orange exposure.  She noted that 
the veteran had degenerative joint disease of the cervical 
spine and suggested that this disorder might have caused 
the veteran's neurological symptoms.  However, she said 
that she was unable to state "with any degree of 
certainty" whether the cervical spine disorder was indeed 
responsible for those symptoms or if they were the 
products of a toxic etiology such as Agent Orange 
exposure.

The VA examination of May 2000 resulted in a diagnosis of 
"[p]eripheral neuropathy, most likely nutritional and 
alcohol related."  Explaining this diagnosis, the examiner 
observed in his report that "the peripheral neuropathy 
associated with Agent Orange is primarily of an acute and 
subacute nature with resolution," in contrast to the 
chronic peripheral neuropathy he identified in the 
veteran.  The examiner asserted that the medical 
literature did not support the notion of a link between 
herbicide exposure and chronic peripheral neuropathy such 
as the veteran had.

On the other hand, private examinations documented in this 
case have attributed the veteran's peripheral neuropathy 
to exposure to Agent Orange during service.  During 
examination performed in October 1998, F. Pearl McBroom, 
M.D. delivered a diagnosis of "peripheral neuropathy due 
to Agent Orange exposure" and recommended that the veteran 
receive detoxification treatment.  

Marc Darrow, M.D., during an examination performed that 
same month, found that the veteran had peripheral 
neuropathy of the hands and feet accompanied by complaints 
of loss of feeling, numbness, tingling, and loss of 
dexterity of those parts.  Dr. Darrow observed that 
"[t]his is a very common presentation of Viet Nam vets who 
were exposed to Agent Orange who have similar parenthesis 
and peripheral neuropathy as [the veteran]."  Dr. Darrow 
rejected the proposition advanced by the VA physician who 
examined the veteran in June 1998 that his peripheral 
neuropathy was secondary had been caused by his 
degenerative joint disease of the cervical spine.  Dr. 
Darrow asserted that there was "no evidence to support 
this finding."  He observed:  "The vast majority of 
patients who have DJD [degenerative joint disease] do not 
have radiculopathy.  DJD would have to be extremely severe 
in order to obstruct the neural foramina and impinge a 
nerve root."  

The connection between degenerative joint disease of the 
cervical spine and peripheral neuropathy also was disputed 
by Jacobo W. Chodakiewitz, M.D., a neurosurgeon with whom 
the veteran had a consultation in March 2000.  Reviewing 
in his examination report the veteran's medical history, 
Dr. Chodakiewitz noted that a VA medical record (a 
discharge summary for psychiatric treatment) dated as 
early as 1980 said that the veteran had slight weakness in 
his upper extremities.  Dr. Chodakiewitz also noted that 
in March 2000, the veteran had been given a skin diagnosis 
that was "consistent with prior exposure to Agent Orange."  
Dr. Chodakiewitz declared emphatically that the veteran's 
peripheral neuropathy also was due to exposure to Agent 
Orange:  "It is my opinion, with medical certainty, that 
the peripheral neuropathy in this patient is secondary to 
his exposure to Agent Orange."

In June 2001, the veteran was evaluated by Benjamin Gross, 
M.D., a neurologist.  Nerve conduction studies were 
performed for the evaluation.  Dr. Gross reported that the 
significance of these studies was that they quantified the 
degree of neural function present.  In the lower 
extremities, the nerve conduction studies revealed 
impaired latency in the left posterior tibial nerve as 
well as sensory conduction velocities in both sural 
nerves.  In the upper extremities, the nerve conduction 
studies revealed impaired motor conduction for the right 
median nerve and for both ulnar nerves across the elbow 
segment and impaired sensory functioning in both median 
and ulnar nerves.  Dr. Gross concluded that these results 
were consistent with a multi-motor and sensory neuropathy 
in both upper and lower extremities.  He delivered an 
opinion about the etiology of the veteran's condition, 
stating that "[b]ased on the absence of other etiological 
processes, it is most reasonable to conclude that the 
patient has a peripheral neuropathy, probably on a toxic 
exposure basis, secondary to . . . Agent Orange exposure 
history."  

The VHA opinion of August 1999 referred to above was 
prepared by a VA neurologist.  Reviewing the medical and 
administrative file of earlier date, the physician 
reported that he found it difficult to account for a 
progressive chronic neuropathy based on a very remote 
exposure to a new toxin from 1969 to 1970.  He said that 
he suspected that the neuropathy was "multifactorial" in 
origin but added that he could not assert with certainty 
that Agent Orange "exposure had no etiologic role to 
play."  The physician indicated that the neuropathy was 
"poorly quantitated" and had not been typed as axonal or 
demyelinating by means of nerve conduction studies.

In October 2002, the VHA opinion was supplemented by the 
original author.  The physician considered the nerve 
conduction studies that had been ordered by Dr. Gross in 
June 2001.  He interpreted their results as showing "a 
demyelinating process primarily affecting the sensory 
nerves as the major manifestation . . . ."  He suggested 
that the studies tended to refute the proposition that the 
veteran's peripheral neuropathy was the result of alcohol 
use, as "[a]lcohol [p]olyneuropathy is characterized 
primarily by axonal loss, which would manifest on nerve 
conduction studies as loss of amplitude, which [the 
veteran] did not exhibit."  

He noted that although he had reviewed medical literature, 
he had been unable to ascertain what type of neuropathy 
would be expected on the basis of exposure to various 
forms of Agent Orange.  The physician reported that he was 
unable "to make an unequivocal statement about the role of 
[the veteran's] exposure to Agent Orange in Vietnam on his 
current polyneuropathy."  However, he indicated that the 
"more recent" medical literature seemed to suggest "that a 
chronic neuropathy may occur in veterans exposed to high 
levels of agent orange during their service in Vietnam, 
thereby casting some doubt on the very categorically 
negative findings" in the earlier literature.  

Thus, the VHA supplementary opinion of October 2002 
rejected the proposition that the veteran's chronic 
peripheral neuropathy was due to alcohol consumption and 
suggested on the basis of recent medical literature that 
exposure to Agent Orange in Vietnam could have caused the 
veteran to develop the chronic peripheral neuropathy 
manifested currently.

The medical evidence in this case does not disprove the 
proposition that the chronic peripheral neuropathy with 
which the veteran suffers was due to his exposure to Agent 
Orange during active service in Vietnam.  Therefore, the 
question must be resolved in favor of the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
the Board finds that the medical nexus between a current 
disability and an injury that was incurred during service 
has been shown.  Id.  As all of the required elements of a 
service-connection claim have been sufficiently proven, 
the claim will be granted.


ORDER

Service connection for peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange, is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

